DETAILED ACTION
Claims 37-44 are allowed.
The prior art does not teach or suggest a metal based frame comprising: a first side, a second side arranged opposite to said first side, and a lateral side extending from said first side to said second side, a frame arrangement having an outer metal based border defined by at least the lateral side of said metal based frame, and an inner metal based member separating at least two cavities forming at least a part of said frame arrangement, wherein at least a portion of said inner metal based member has been produced by a plurality of pieces of a wrought material which have been metallurgically bonded to each other 5during the process of a hot pressing, for a predetermined time at a predetermined pressure and a predetermined temperature, wherein the ratio, by volume, of cavities to metal in the frame is at least 3, wherein said metal based frame comprises metallurgical detectable traces of said plurality of pieces of wrought material, wherein said metallurgical detectable traces are formed by crystallographic mismatch at interfaces between different pieces in said plurality of pieces of a wrought material, and wherein each piece in the plurality of pieces of wrought material is larger than a powder particle.  The claimed “such as e.g. hot isostatic pressing,” is not limiting to the claimed hot pressing process. There is insufficient motivation such that one of ordinary skill in the art before the effective filing date of the invention would have arrived at a metal based frame meeting the claimed requirements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Adam Krupicka/            Primary Examiner, Art Unit 1784